INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, Wisconsin53233 VIA EDGAR April 25, 2014 Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Investment Managers Series Trust (the “Registrant”) File No. 333-122901 and 811-21719 on behalf of Advisory Research MLP & Energy Infrastructure Fund (the “Fund”) Dear Sir or Madam: The Trust is filing Post-Effective Amendment No. 507 to its Registration Statement under Rule 485(a)(2) (the “Amendment”) for the purpose of registering the Fund under the Securities Act of 1933, as amended and to create a new class of shares of the Fund designated as Class I shares. Please direct your comments to Joy Ausili at (626) 914-1360.Thank you. Sincerely, /s/JOY AUSILI Joy Ausili Investment Managers Series Trust Secretary 626-914-1360
